
	

114 S1909 IS: Local Zoning Decisions Protection Act of 2015
U.S. Senate
2015-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1909
		IN THE SENATE OF THE UNITED STATES
		
			July 30, 2015
			Mr. Lee (for himself, Mr. Vitter, Mr. Cotton, Mr. Enzi, Mr. Sessions, and Mr. Rubio) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban Affairs
		
		A BILL
		To protect communities from destructive Federal overreach by the Department of Housing and Urban
			 Development.
	
	
		1.Short title
 This Act may be cited as the Local Zoning Decisions Protection Act of 2015.
		2.Prohibition on use of Federal funds
 (a)HUD ruleNotwithstanding any other provision of law, no Federal funds may be used to implement, administer, or enforce the final rule of the Department of Housing and Urban Development entitled Affirmatively Furthering Fair Housing (80 Fed. Reg. 42272 (July 16, 2015)).
 (b)Federal databaseNotwithstanding any other provision of law, no Federal funds may be used to design, build, maintain, utilize, or provide access to a Federal database of geospatial information on community racial disparities or disparities in access to affordable housing.
